DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovato (US Pub No. 2019/0167464). 






    PNG
    media_image1.png
    404
    489
    media_image1.png
    Greyscale













    PNG
    media_image2.png
    462
    527
    media_image2.png
    Greyscale














Regarding claim 1, Lovato discloses (Figures 2-7) a breathing accessory (Figure 2) that comprises a manually formable member (200) (Paragraphs 0028-0029), the manually formable member comprising a first end (end of 250) and a second end (end of 252), wherein a portion (240 with 230) of the manually formable member that is proximate to the first end and a portion (242 with 232) of the manually formable member that is proximate to the second end are formed in an arcuate shape (clearly shown in Figures 2-3) with the first end of the manually formable member substantially touching the portion of the manually formable member that is near the first end (clearly touching as shown in Figures 2-3 in order to form the loop) (see annotated figure above) and the second end of the manually formable member substantially touching the portion of the manually formable member that is near the second end (clearly touching as shown in Figures 2-3 in order to form the loop) (see annotated figure above), the manually formable member comprising an arcuate mid- section (210) that is so constructed and arranged to receive a bridge of a wearer's nose within the arcuate mid-section of the manually formable member (clearly shown in Figure 3) (Paragraph 
    PNG
    media_image3.png
    544
    789
    media_image3.png
    Greyscale
0029).


Regarding claim 2, wherein the manually formable member comprises a first concave section (see annotated figure above) that is positioned between the first end see annotated figure above) that is positioned between the second end and the arcuate mid-section of the manually formable member.
Regarding claim 3, wherein, in use, the manually formable member is so constructed and arranged to apply resistance to a lateral wall of a first nostril and resistance to a lateral wall of a second nostril (Figure 3) (Paragraph 0029).
Regarding claim 4, wherein, in use, the first end of the manually formable member is so constructed and arranged for positioning in a first nostril and applies resistance to a lateral wall of the first nostril and the second end of the manually formable member is so constructed and arranged for positioning in a second nostril and applies resistance to a lateral wall of the second nostril (Figure 3) (Paragraph 0029).
Regarding claim 5, wherein the manually formable member comprises a length of wire (Figure 2) (Paragraph 0028).
Regarding claim 7, wherein the portion of the manually formable member that is proximate the first end is so constructed and arranged to fit within a first nostril of a wearer and the portion of the manually formable member that is proximate the second end is so constructed and arranged to fit within a second nostril of a wearer (Figure 3) (Paragraph 0029).
Regarding claim 9, wherein, in use, the first end of the manually formable member is so constructed and arranged for positioning in a first nostril and applies a force and resistance to a lateral wall of the first nostril and the second end of the manually formable member is so constructed and arranged for positioning in a second Figure 3) (Paragraph 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lovato (US Pub No. 2019/0167464) as applied to claim 1 above, and further in view of Kalt (US Patent No. 5,755,232).
Regarding claim 6, Lovato discloses the invention of claim 1 above including the manually formable member comprises a length of wire (Figure 2) (Paragraph 0028) but fails to disclose the length of wire being coated with a plastic. 
Kalt, in the analogous art of nasal devices to improve nasal air flow, teaches (Figures 1-3) a nasal device (10) that is coated with plastic (Col. 4, lines 44-50). It would have been obvious to one of the ordinary skill in the art before the effective filing Kalt, Col. 4, lines 44-50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lovato (US Pub No. 2019/0167464) as applied to claim 1 above, and further in view of Sugerman (US Patent No. 5,922,006).
Regarding claim 8, Lovato discloses the invention of claim 1 above except for wherein the arcuate mid-section that is so constructed and arranged to receive a bridge of a wearer’s nose comprises a pad. 
Sugerman, in the analogous art of nasal devices to improve nasal air flow, teaches (Figures 1-7) a nasal device (10) (Figure 1) that has an arcuate mid-section (24) which receives a bridge of a wearer’s nose (Figure 7) that comprises a pad (26) (Col. 4, lines 13-18). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the arcuate mid-section of Lovato to comprise a pad as taught by Sugerman, in order to provide addition comfort that cushions the bridge of the user’s nose during use of the device (Sugerman, Col. 4, lines 13-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/
          Primary Examiner, Art Unit 3771